Broyles, C. J.
The defendant was convicted of possessing intoxicating liquors. The State introduced a confession made by him, and proved the corpus delicti. Such proof authorized the jury to find that it was sufficient corroboration of the confession. Davis v. State, 105 Ga. 808 (3) (32 S. E. 158). The verdict was authorized by the evidence and the court did not err in overruling the motion for a new trial, which contained the usual general grounds only.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.